DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: line 7 the term “porting” should be replaced with “portion”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: line 1 the phrase “the angle orientation” should be “an angle orientation”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gornall, Jr. (US 8,025,193).
Regarding claim 1, Gornall discloses a hands-free long-gun carrying device, comprising: a support plate 16 supported at a user's chest (noting that this limitation is functional and the plate of Gornall is capable of being positioned at the user’s chest by strap 108 to the degree presently claimed); and a gripping structure 32/36/50/66 on the support plate configured to releasably engage and support a long-gun in a ready position, the gripping structure comprising: first and second jaw members 32/50 substantially open toward a front direction (noting that the front direction has not been defined in relation to any other features of the device and therefore all directions can be considered relative to one’s view point; for example a front direction can defined toward the left side of Figure 4 such that the jaws are open to that front direction), at least one of the jaw members being resiliently deflectable to 
Regarding claim 2, the jaw members 32/50 are separate parts that are adjustably spaced apart (see pins and holes 64/80 and 56-62/72-78) to accommodate long-guns of varied size.
Regarding claim 3, the resilient deflectability of at least one of the jaw members is adjustable – see col. 3 lines 46-58.
Regarding claim 6, jaw 50 includes a resilient hinge connection (specifically the combination of hinge pin 64 in combination with spring 98 creates a resilient hinge to the degree presently claimed).
Regarding claim 10, see harness 108 which is capable of securing the support plate on the user’s chest to the degree presently claimed. 
Regarding claim 11, the gripping structure is selectively positionable on the support plate (see pins 64/80 and holes 56-62/72-78).
Regarding claim 12, an angle orientation of the gripping structure (noting that this angle has not been defined in any way, or at any specific part of the gripping structure) is selectively positionable on the support plate (specifically the angle of portion 50 of the gripping structure in relation to plate 16 is essentially adjusted by the tension of spring 98).

Claim(s) 1, 4, 5, 7, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeb (US 3,022,898).
Regarding claim 1, Loeb discloses a hands-free long-gun carrying device, comprising: a support plate 20 supported at a user's chest (noting that this limitation is functional and the plate of Loeb is capable of being positioned at the user’s chest by strap 10 to the degree presently claimed); and a gripping structure 24 on the support plate configured to releasably engage and support a long-gun in a ready position, the gripping structure comprising: first and second jaw members 26/28 substantially 
Regarding claims 4 and 5, at least a portion/one of the jaw members 24 of the gripping structure is made of a resiliently flexible material (see col. 3 lines 33-35).
Regarding claim 7, both jaw members 26/28 are a unitary member (Figure 2).
Regarding claim 10, see harness 10 which is capable of securing the support plate on the user’s chest to the degree presently claimed. 
Regarding claim 11, the gripping structure is selectively positionable on the support plate (see pivots 32).
Regarding claim 12, an angle orientation of the gripping structure is selectively positionable on the support plate (see pivot pins 32). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeb in view of Barron (US RE37,111). 
. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeb in view of Barron, as applied to claim 8, and in further view of Official Notice. 
Regarding claim 9, modified Loeb does not disclose a buckle on the strap as claimed. The modified device does disclose use of a releasable fastener 100/116 (see disclosure of Barron) in order to secure the strap. However, Examiner takes Official Notice that buckles are well known equivalent strap fasteners used to make a strap detachable from itself or another structure to which it is secured. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the fasteners 100/116 with a buckle on the strap in order to provide an alternate and more secure connection between the strap and the jaw member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734